Citation Nr: 1303064	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-46 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist condition.

2.  Entitlement to service connection for urticaria.

3.  Entitlement to service connection for seasonal allergic rhinitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for mitral valve prolapse.

6.  Entitlement to service connection for a dental condition.

7.  Entitlement to an initial evaluation in excess of 10 percent for status post right knee reconstruction with degenerative joint disease.

8.  Entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1988 to August 2008.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Winston-Salem, North Carolina certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in July 2012.

The claims of entitlement to service connection for urticaria and seasonal allergic rhinitis and entitlement to initial evaluations in excess of 10 percent for status post right knee reconstruction with degenerative joint disease and status post left knee reconstruction with degenerative joint disease are addressed in the REMAND portion of the decision, below, and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

On July 13, 2012, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw the claims of entitlement to service connection for a left wrist condition, bilateral hearing loss, mitral valve prolapsed, and a dental condition. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for a left wrist condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for mitral valve prolapse are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for a dental condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2012). 

On July 13, 2012, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw from appeal the claims of entitlement to service connection for a left wrist condition, bilateral hearing loss, mitral valve prolapse and a dental condition.  With regard to those claims, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they must be dismissed.


ORDER

The appeal on the claim of entitlement to service connection for a left wrist condition is dismissed.

The appeal on the claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal on the claim of entitlement to service connection for mitral valve prolapse is dismissed.

The appeal on the claim of entitlement to service connection for a dental condition is dismissed.


REMAND

Prior to adjudicating the claims of entitlement to service connection for urticaria and seasonal allergic rhinitis and entitlement to initial evaluations in excess of 10 percent for status post right knee reconstruction with degenerative joint disease and status post left knee reconstruction with degenerative joint disease, additional development is necessary.  38 C.F.R. § 19.9 (2012).

In October 2012, the Veteran submitted x-ray reports directly to the Board in support of his claims for higher initial evaluations for right and left knee disabilities.  The RO has not considered these reports in the first instance in support of these claims and the Veteran has not waived his right to have the RO do so.  

In addition, during his July 2012 hearing, the Veteran testified that, since his 2008 discharge, he has received treatment for the disabilities at issue in this appeal at the VA Medical Center in Fayetteville, North Carolina.  He specifically stated that he was treated by a dermatologist for urticaria in approximately February 2012.  There are very few VA outpatient treatment records in the claims file, all dated prior to 2010, suggesting that there are other such records that are outstanding and need to be secured.  The Veteran also testified that he was treated for allergic rhinitis by a private doctor, Dr. McCutchan in Hope Mills, North Carolina, since 2009.  Complete records from this provider should also be obtained.

Finally, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran relating the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  



In March 2008, the Board assisted the Veteran in the development of his claims by affording him a VA examination.  The examiner conducting the examination confirmed that the Veteran has seasonal allergic rhinitis and urticaria that manifests intermittently, but which was not evident the day of the examination.  The Veteran asserts that the lay-observable symptoms associated with these conditions, including watery eyes, congestion, a runny nose and a rash, have been manifesting, albeit on an intermittent basis, continuously since his period of active service.  The examiner did not offer an opinion on the etiology of the conditions, which contemplated the Veteran's reported history in this regard.  Such an opinion is needed given that the reported history represents competent evidence of continuity of respiratory and skin symptomatology.

The RO further assisted the Veteran by affording him an additional VA examination of his knees in April 2009.  On that date, the examiner noted that the Veteran's knees were asymptomatic and diagnosed degenerative joint disease by history only.  This finding conflicts with VA outpatient treatment records showing 2009 complaints of knee pain.  In addition, despite undergoing two VA examinations of his knees, no examiner has yet asked the Veteran whether he has flare-ups of knee pain, during which he experiences additional functional limitation.  A discussion to this effect is needed in order for the Board to rate the Veteran's knees properly.

The Board REMANDS these claims to the RO for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for seasonal allergic rhinitis, urticaria, and knee disabilities, dated since August 2008, from the VA Medical Center in Fayetteville, North Carolina.

2.  Obtain and associate with the claims file all records of the Veteran's treatment from Dr. McCutchan in Hope Mills, North Carolina, date since August 2008.



3.  Thereafter, schedule the Veteran for appropriate VA examination(s) for allergic rhinitis and urticaria.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  

Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

Offer an opinion as to whether the Veteran's seasonal allergic rhinitis and urticaria had their clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the complaints and findings noted in the service treatment records and the Veteran's complaints of continuing symptoms since service.

The examiner must provide detailed rationale, with specific references to the record, for the opinion(s) provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Afford the Veteran a VA examination in support of his claims for higher initial evaluations for knee disabilities.  Provide the claims file to the examiner for review of all pertinent documents therein and ask him to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including pain, swelling and weakness, and any flare-ups thereof, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms and flare-ups.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all knee disabilities shown to exist; 

b) note all symptoms associated with the disabilities, including, if appropriate, limitation of motion, painful motion, pain on manipulation and/or use, swelling on use and instability;

c) record in detail the Veteran's reported history of any flare-ups of knee pain, including how frequently they manifest and whether and to what extent the Veteran experiences additional loss of motion during flare-ups;

d) objectively confirm any functional loss caused by the Veteran's knee symptoms, including during flare-ups and on repetitive use; 

e) when considering whether there is functional loss due to weakness, fatigability, incoordination, pain, including on movement of a joint, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 



f) describe the impact of the Veteran's knee symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

g) provide detailed rationale, with specific references to the record, for the opinions provided; and 

h) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Review the examination reports to ensure that they include all requested information and, if not, return them to the examiners for correction.  

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


